Citation Nr: 0705990	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  03-02 871A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an increased rating for a service-connected 
right eye disability, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1993 to 
October 1997.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2002 decision by the RO in Washington, 
DC.  A personal hearing was held before the undersigned 
Veterans Law Judge in February 2006.  

In April 2006 the Board denied an increased rating for the 
left ankle disability, and remanded the claims for an 
increased rating for the right eye disability and service 
connection for residuals of umbilical hernia.  In May 2006 
the RO issued the veteran a statement of the case on the 
residuals of umbilical hernia.  The veteran did not 
thereafter perfect an appeal of that issue.  Thus, that issue 
is no longer before the Board.  Given the above, the sole 
remaining issue is listed on the title page.

The Board again refers to the RO the issues of entitlement to 
service connection for a stomach disorder and hypertension, 
both claimed as secondary to pain medication, service 
connection for a scar of the left ankle, and special monthly 
compensation.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The veteran's right eye disability is manifested, at 
worst, by visual acuity of 20/40 and concentric contraction 
of visual field to 45 degrees but not to 30 degrees.






CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for a right eye disability have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.75, 4.84a, 
Diagnostic Codes 6013, 6079, 6080 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
his claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, the VCAA notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  See Pelegrini, 
18 Vet. App. at 121.

In this case, in a December 2001 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate a claim for an increased rating, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to send any further 
evidence that pertains to the claim.  In addition, in a 
November 2006 letter, the RO provided notice of the 
information and evidence needed to establish a disability 
rating and effective date for the disability on appeal.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, and post service medical 
records and examination reports.  At the Board hearing, the 
veteran indicated that he only receives treatment at the VA 
Medical Center (VAMC) in Washington, DC.  The Board observes 
that all relevant records from the above VAMC have been 
associated with the claims file.

As discussed above, the veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, 18 Vet. App. 112; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for an increased rating, any question as to an appropriate 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to the 
veteran.  Thus, any such error is harmless and does not 
prohibit consideration of these matters on the merits.  See 
Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2006); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2006); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2006); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2006).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions, 
service medical records, VA medical records, VA examination 
reports, and hearing testimony.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
the claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

The veteran's right eye disability has been rated as 10 
percent under Diagnostic Code 6099-6013, 38 C.F.R. § 4.84a 
(2006).  The Board notes that the veteran's disability has 
been evaluated by analogy.  38 C.F.R. § 4.20 (2006).  In this 
regard, the Board observes that the veteran has been 
diagnosed with traumatic iritis, commotio retinae, traumatic 
optic neuropathy, and glaucoma of the right eye.

Under Diagnostic Code 6013, simple, primary, noncongestive 
glaucoma is to be rated on impairment of visual acuity or 
field loss, with a minimum rating of 10 percent.

In examining visual acuity, the best distant vision 
obtainable after best correction by glasses will be the basis 
of rating, except in cases of keratoconus in which contact 
lenses are medically required.  38 C.F.R. § 4.75 (2006).

With respect to the veteran's impairment of visual acuity, 
the Board observes that the most recent August 2004 VA eye 
examination indicated that his best corrected distant vision 
was 20/25 in the right eye and 20/20 in the left eye.  See 
Francisco, 7 Vet. App. at 57-58.  The Board observes that 
this is the best corrected distant vision of record.  
Applying Table V for ratings for central visual acuity 
impairment, the Board finds that the veteran's disability 
yields a noncompensable evaluation.  

The Board notes that a January 2002 VA treatment note 
reflects that the veteran's best corrected distant vision was 
20/40 in the right eye and 20/20 in the left eye.  Even using 
these findings, which reflect the worst corrected visual 
acuity of record, his disability still yields a less than 
compensable evaluation under Table V.

As for impairment of field vision, the most recent field 
testing was conducted in conjunction with the August 2004 VA 
examination.  See id.  The average concentric contraction was 
approximately 53 degrees.  See 38 C.F.R. § 4.76a (2006).  
Under Diagnostic Code 6080, concentric contraction of visual 
field to 60 degrees but not to 45 degrees warrants a 10 
percent rating for unilateral loss.  As the record shows, the 
veteran is only service connected for the right eye.  The 
criteria also note that the impairment can be rated as 20/50 
(6/15).  The Board observes, however, that using a visual 
acuity of 20/50 for the right eye still yields a 
noncompensable rating under Table V.

Field testing conducted for a February 2002 VA examination 
revealed the average concentric contraction was approximately 
35 degrees.  See id.  Under Diagnostic Code 6080, concentric 
contraction of visual field to 45 degrees but not to 30 
degrees warrants a 10 percent rating for unilateral loss.  
Thus, the veteran's unilateral disability again warrants only 
a 10 percent rating.  These criteria note that the impairment 
can be rated as 20/70 (6/21).  The Board observes, however, 
that using a visual acuity of 20/70 for the right eye yields 
at most a 10 percent rating under Table V.

The Board has also considered other potentially applicable 
diagnostic codes that provide for the assignment of higher 
evaluations for the veteran's disability.  After review, 
however, the Board observes that no other diagnostic code 
provides for a higher rating based on the evidence of record.

The Board has considered whether the veteran's disability 
presents an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extra-schedular ratings is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2006); Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996).  In this regard, the Board notes that the 
veteran's disability has not been shown objectively to 
interfere markedly with employment (i.e., beyond that 
contemplated in the assigned ratings), to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  Therefore, the Board finds that the criteria for 
submission for consideration of extra-schedular ratings are 
not met.  

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).   




ORDER

An increased rating for a right eye disability is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


